Hoch, J.
(dissenting): I concur in the opinion in most particulars, but I regard the irregularity shown in the matter of the separation of the jury as so serious that it cannot properly or safely be overlooked. Our statute (G. S. 1935, 62-1448) requires that the jury be kept together, under the charge of an officer of the court. In this case the bailiff left the jurors at about two or three o’clock in the morning, went to the cabin where the trial judge was sleeping, aroused him and told him that some of the jurors had asked him to ask some questions about the testimony that had been given. The bailiff returned to the courthouse and two jurors then accompanied him back to the judge’s cabin where some further conversation took place, and later certain testimony was read to the whole jury. Even though there be no affirmative evidence that the defendant’s rights were prejudiced by these occurrences, the irregularity is so inherently wrong that we ought not, in my opinion, disregard it. Such a practice is not only a plain violation of the statute but is fraught with possible evils most serious in character.